Citation Nr: 1241336	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  10-18 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, type II, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased (compensable) rating for erectile dysfunction.  

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as due to Agent Orange exposure.  

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to service-connected diabetes mellitus, type II.  

5.  Entitlement to service connection for gastrointestinal disorder, to include as due to Agent Orange exposure.  

6.  Entitlement to service connection for a bladder disorder, to include as due to Agent Orange exposure.  

7.  Entitlement to service connection for major depression, to include as due to Agent Orange exposure.  

8.  Entitlement to service connection for a thyroid disorder, to include as due to Agent Orange exposure.  

9.  Entitlement to service connection for hypertension, to include as due to diabetes mellitus, type II.  

10.  Entitlement to a separate compensable rating for diabetic retinopathy.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues on appeal.  

The issues of a separate compensable rating for diabetic retinopathy, and service connection for a thyroid disorder, to include as due to Agent Orange exposure being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's service-connected diabetes mellitus, type II is managed by oral hypoglycemic agent, insulin, and restricted diet; however, his diabetes mellitus does not require regulation of activities.  

2.  The evidence shows that the Veteran's service-connected erectile dysfunction is not manifested by penis deformity with loss of erectile power.  

3.  The Veteran's hypertension did not have its onset in service or within one year of service discharge, was not shown to be etiologically related to service, and is neither due to or aggravated by his service-connected diabetes mellitus, type II.  

4.  The Veteran served in the Republic of Vietnam during the Vietnam War, and exposure to Agent Orange is presumed.  

5.  There is no credible or competent evidence that the Veteran has a current diagnosis of peripheral neuropathy of the upper or lower extremities, GI disorder, bladder disorder, or major depression at any time during the appeals process.  


CONCLUSIONS OF LAW

1.  The criteria for increased rating for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, Diagnostic Code (DC) 7913 (2012).  

2.  The criteria for a compensable evaluation for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.115b, DC 7522, (2012). 

3.  Hypertension was not incurred in or aggravated by active duty service, nor may it be presumed to have been incurred in service, nor is it due to or aggravated by service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 1111, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156(b), 3.159, 3.310 (2012).  

4.  Peripheral neuropathy of the upper and lower extremities, GI disorder, bladder disorder, and major depression were not incurred in or aggravated by active duty service, nor may the disorders be presumed to have been incurred in service, nor is peripheral neuropathy of the lower extremities due to or aggravated by service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 1113, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

The VCAA duty to notify was satisfied by way of letters sent to the Veteran in June 2008, March 2009, April 2009, July 2009, June 2010 and August 2010.  The letters fully addressed all notice elements.  They informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). With those letters, the RO effectively satisfied the notice requirements with respect to the issues of service connection and increased ratings on appeal.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  The notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The RO associated the Veteran's service treatment records, private treatment records, and VA treatment records with the claims file.  No outstanding evidence has been identified.  

The Veteran was also afforded VA examinations in connection with the claims.  According to Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008), the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  The Board finds the May 2009 and July 2010 VA examination reports were thorough and adequate upon which to base a decision.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to decide the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Veteran was provided an opportunity to set forth his contentions at a scheduled videoconference hearing in August 2011, and cancelled the hearing.  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Increased Rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet.App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet.App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2012).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).  

When the appeal arises from an initial rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet.App. 119 (1999).  Staged ratings are also appropriate in increased- rating claims in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet.App. 505 (2007).  When, an already established service-connected disability, as in this case, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet.App. 55 (1994).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Diabetes Mellitus 

The Veteran asserts that his diabetes mellitus, type II is more severe than the current evaluation reflects.  He states that his diabetes has become progressively worse.  

By history, the Veteran was granted service connection for diabetes mellitus, type II, associated with herbicide exposure, by rating decision of May 2007.  A 20 percent rating was awarded, effective January 2007.  A 20 percent rating has been in effect since that time under DC 7913.  

A 20 percent rating is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.  

Note (1) to DC 7913 provides that compensable complications of diabetes will be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Non-compensable complications are considered part of the diabetic process.  Note (2) to DC 7913 states that, when diabetes mellitus has been diagnosed conclusively, a glucose tolerance test should not be requested solely for rating purposes.  See 38 C.F.R. § 4.119 , DC 7913, Notes (1), (2) (2012). 

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  

The Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent for any time during the appellate period.  

VA outpatient treatment records from February 2009 to May 2010 were obtained and associated with the claims folder.  These records show the Veteran seen on a regular basis for a follow-up for his diabetes mellitus, type II.  The records show the Veteran had adopted a more healthy diet plan, with periodic blood sugar checks reported from 60 to 150.  His medication was adjusted and it was noted that he was prescribed Metformin and insulin injections, twice daily.  It was noted on several occasions that he had diabetic retinopathy.  His examiner discussed health risks of obesity and recommended MOVE or another weight loss program outside of VA.  He declined a referral.  

The Veteran underwent a VA examination in July 2010.  He stated that he took Metformin and insulin twice daily.  He also indicated that he had worsening erectile dysfunction and increased blurred vision.  He had no cardiac history and took no continuous medication for heart disease.  He related that he had episodes of hypoglycemia reactions or ketoacidoisis, but these complications did not require hospitalization.  He stated these episodes required diabetic care provider visits of 2 to 3 visits per month.  He noted he was on a restricted diet, but he was not restricted in his ability to perform strenuous activities.  He denied symptoms of peripheral vascular disease (lower extremities), neurovascular disease, diabetic nephropathy, or other diabetic complications.  The examination report indicated that the Veteran had erectile dysfunction, cataracts, and mild diabetic retinopathy, due to diabetes mellitus, type II.  He also stated that his blurred vision and lack of stamina affected his activities of daily living.  He indicated that he worked as a fork truck operator and had worked at this employment for more than 20 years.  He lost 2 weeks from work in the past 12 months for a condition unrelated to his diabetes mellitus, type II.  The diagnosis was diabetes mellitus, type II.  

A review of the record shows that throughout the appellate period, the Veteran's service-connected diabetes mellitus is managed by an oral hypoglycemic agent, insulin, and a restricted diet.  He has been encouraged to exercise, and his physician recommended the MOVE program, which he declined.  He also follows a special diet.  Although he was started on insulin and both his insulin and Metformin were increased, his diabetes mellitus, type II, had improved.  There is no evidence of regulation of activities, necessary to warrant a 40 percent rating.  Specifically, there is no indication in the record that the Veteran's diabetes mellitus prevented him from engaging in strenuous activity.  He indicated during his July 2010 VA examination that he needed to see a diabetic care provider 2 to 3 times per month.  However, the medical evidence of record does not show that he sees his diabetic care provider at that level of frequency. He reported hypoglycemia or ketoacidosis reactions, but they did not require hospitalization, which is necessary to assign higher (60 and 100 percent) ratings.  

The Board recognizes that under Note (1) to Diagnostic Code 7913, the rater is to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent rating.

In this case, the Veteran's service-connected cataracts and erectile dysfunction, both which have been separately rated as noncompensable.  He has been noted to have diabetic retinopathy on a number of occasions, and that disease, will be remanded for VA examination and evaluation to determine if a separate rating is required for the disability.  In any event, absent evidence that the Veteran's service-connected diabetes mellitus requires regulation of activities, the Board finds that the criteria for a rating greater than 20 have not been met.  


Erectile Dysfunction 

By way of history, in January 2009, the RO granted entitlement to service connection for erectile dysfunction.  A noncompensable rating was awarded, effective August 2008, pursuant to 38 C.F.R. § 4.115(b), DC 7522.  In addition, special monthly compensation based on loss of use of a creative organ under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) was also granted, effective August 2008.  The noncompensable rating has been in effect since that time.  

Under Diagnostic Code 7522, a 20 percent rating is assigned when there is evidence of deformity of the penis with loss of erectile power.  In every instance where the schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 .

There is no schedular rating for loss of erectile power alone.  In other words, loss of erectile power without penis deformity does not warrant a compensable rating (aside from the special monthly compensation, which has already been granted in this case).  38 C.F.R. § 4.115(b), Diagnostic Code 7522.  

Here, there is no evidence of penile deformity.  A deformity is a "distortion of any part or general disfigurement of the body." Dorland's Illustrated Medical Dictionary 481 (30th ed. 2003).  

For instance, on VA examination in May 2009, examination of the penis revealed no penile deformity.  Similarly, the examination conducted in July 2010, also revealed a normal circumcised phallus.  The same was noted during a January 2009 VA outpatient treatment report.  Although the Veteran has been seen for complaints of erectile dysfunction and has indicated that the use of the medication provided by VA did not work, none of the medical evidence of record indicated any penis deformity.  

Given the above evidence, the Board finds that the criteria for a schedular 20 percent rating under Diagnostic Code 7522 is not warranted as there is no evidence of deformity of the penis.  Furthermore, a compensable disability rating under Diagnostic Codes 7520, 7521, 7523, or 7524 is not warranted as the Veteran has not had any of his penis or testes removed and there is no evidence of deformity related to his diabetes mellitus.  Indeed, the Veteran does not argue the contrary.  Special monthly compensation may be assigned for erectile dysfunction alone on the theory that it is analogous to the loss of a creative organ and the RO has already assigned special monthly compensation.  Therefore, a compensable rating for erectile dysfunction is not warranted.  

Further Considerations 

The Board has considered the Veteran's statements that his diabetes mellitus, type II and erectile dysfunction are worse than reflected by the current ratings.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet.App. 67, 74 (1997); Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet.App. at 470.  He is not, however, competent to identify a specific level of disability of his diabetes mellitus, type II and erectile dysfunction according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's diabetes mellitus, type II and erectile dysfunction disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

The Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, increased ratings for diabetes mellitus, type II and erectile dysfunction are not warranted for more than 20 percent for diabetes mellitus, type II and a noncompensable rating erectile dysfunction on a schedular basis.  

The Board has contemplated whether the claims on appeal should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet.App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected diabetes mellitus, type II and erectile dysfunction disabilities with the established criteria found in the rating schedule.  The Board finds that the Veteran's service-connected diabetes mellitus, type II and erectile dysfunction are fully addressed by the rating criteria under which these disabilities are rated.  There are no additional symptoms of his service-connected diabetes mellitus, type II and erectile dysfunction that are not addressed by the rating schedule.  Moreover, to the extent that the Veteran's aforementioned disabilities may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected diabetes mellitus, type II and erectile dysfunction for the entire appellate period under consideration.  Consequently, the Board concludes that referral of these claims for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet.App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet.App. 88, 96 (1996).  

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  He reported in July 2010 that he was employed as a fork truck operator.  He described working at this position in excess of 20 years.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet.App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


Service Connection

The Veteran asserts that service connection is warranted for hypertension and peripheral neuropathy of the lower extremities, due to diabetes mellitus, type II.  He also claims that peripheral neuropathy of the upper and lower extremities, gastrointestinal (GI) disorder, bladder disorder, and major depression, warrants service connection as due to Agent Orange disorder.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2012).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2012).  

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii).  

These diseases include chloracne or other acneform diseases consistent with AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e) (2012).  

Note 2 For purposes of this section, the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2012).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet.App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service- connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2012); see also Allen v. Brown, 7 Vet.App. 439, 448 (1995).  Under the current version of 38 C.F.R. § 3.310, VA will not concede such aggravation unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The RO will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (rating schedule) and determine the extent of aggravation by deducting the baseline level of severity as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(a) (2012).  

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet.App. 509, 512 (1998).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2012).  

Hypertension

At the outset, it is important to note that service connection was denied for hypertension, secondary to diabetes mellitus, type II by rating decision of January 2009.  No appeal was initiated within one year of the rating decision.  However, the provisions of 38 C.F.R. § 3.156(b) indicates that new and material evidence "received prior to the expiration of the appeal period" will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See also Buie v. Shinseki, 24 Vet. App. 242 (2010) (held that if material statements or evidence are submitted within one year of the corresponding regional office decision, the Board should consider whether the statements included the submission of new and material evidence).  

The January 2009 rating decision indicated that service connection for hypertension, secondary to service-connected diabetes mellitus, type II showed no findings of a nephropathy or renal dysfunction contributing to hypertension, therefore, hypertension was not related to diabetes mellitus, type II.  However, a December 2008 VA outpatient treatment record showed an assessment of improvement in the Veteran's MICRAL of less 6.  The evidence of record which shows that the Veteran's MICRAL was previously 62 and was less 6, indicates that the MICRAL used in part to determine nephropathy, was 56.  The normal range for this laboratory findings is 0 to less than 20.  Although there is an indication that the Veteran's laboratory findings were evaluated under ACE, the Court held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet.App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  In this regard, if the standard for normal for MICAL is 0 to less than 20, this finding of 56 would be enough to trigger the duty to assist and warrant additional examination and opinion.  In this case, this evidence submitted or received prior to the expiration of the appeal period ending in January 2010.  As such, the provisions of 38 U.S.C.A. §38 C.F.R. § 3.156(b) are applicable here.  Therefore, the January 2009 rating decision is not final and the June 2008 claim remains pending and is evaluated on a de novo basis since that time.  

Service treatment records are devoid of findings, treatment, or diagnosis for hypertension at any time during service.  The Veteran was seen by his private physician, V.B., MD in April 2006 for medication refills.  The diagnoses were diabetes mellitus and hypertension.  There was no physical examination findings associated with this report.   

In November 2007, the Veteran was seen on an outpatient treatment basis by VA.  It was noted at that time that his blood pressure was "still high" and he was prescribed hypertension medication of "50 mg of something" by Dr. V.B.  At that time, he had MICRAL of 62, which was noted under his assessment for nephropathy.  He was followed for laboratory findings for his blood sugar and hypertension on a continuous basis from that time.  

In November 2008, the Veteran underwent a VA examination.  The examiner indicated that the Veteran was diagnosed with diabetes mellitus in 1989, and that in November 2007 was the first time he could ascertain the Veteran was treated for hypertension and the Veteran was prescribed medication for the condition at that time.  He stated that because the Veteran was on the medication at that time, he could determine that he was diagnosed with hypertension prior to that time, but he was unable to ascertain when the Veteran began taking medication for the disorder.  The examiner opined that the Veteran's hypertension was essential, and unlikely secondary to diabetes mellitus, type II as there was no evidence of a nephropathy or renal dysfunction contributing to hypertension.  

In June 2010, the Veteran underwent a VA examination.  The examiner indicated that the Veteran was diagnosed with hypertension in 2007.  The Veteran denied symptoms of diabetic nephropathy.  Urinalysis revealed MICRAL of 53.1 (normal findings 0 to less than 20) and MI/CR of 41.2 (normal findings of 0 to 30).  Evaluation of renal function showed BUN, Creatnine, and Urinalysis laboratory findings in September and December 2009 were high.  However, the examiner indicated that there was no evidence of kidney disease, and no history of renal dysfunction or renal failure.  

There is no evidence establishing an etiological link between the Veteran's active service and any hypertension.  The first evidence of record of hypertension was in April 2006, many years after service discharge.  Therefore, entitlement to service connection for hypertension on a direct basis (38 C.F.R. § 3.303 ) or presumptive basis (38 C.F.R. §§ 3.307 , 3.309) is therefore not warranted.  

The Veteran does not argue the contrary.  Rather, as specified in his claim, he asserts that he has hypertension due to his service-connected diabetes mellitus, type II.  

Based on the evidence of record, service connection for hypertension, secondary to the Veteran's service-connected diabetes mellitus, type II, is not warranted.  

As to Wallin element (1), the medical evidence of record demonstrates that the Veteran is currently diagnosed with hypertension.  With respect to Wallin element (2), it is undisputed that the Veteran is currently service-connected for diabetes mellitus, type II.  Specifically, the Veteran was granted service connection for diabetes mellitus, type II by rating decision of May 2007.  

Turning to crucial Wallin element (3), the November 2008 VA examination addressed the issue of medical nexus.  The examination report indicated that it was unlikely that the Veteran's hypertension was due to his service-connected diabetes mellitus, type II.  Specifically, the examiner stated that although he could not determine when the Veteran was first diagnosed with hypertension, the record showed that he had hypertension in 2006, as he was being medicated for the condition at that time.  Further, as there was no evidence of nephropathy or renal dysfunction, he expressed the opinion that the Veteran's hypertension was not secondary to his diabetes mellitus, type II.  The November 2008 VA examination report indicated via laboratory reports, that the Veteran did not have renal dysfunction. 

Additionally, the Veteran's July 2010 VA examination report also showed laboratory findings that although high, did not render findings of kidney disease, renal dysfunction, or renal failure.  

Absent the Veteran's personal statements, there is no other evidence that his hypertension is secondary to his service-connected diabetes mellitus, type II. The Board notes that the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  Although the Veteran is competent to describe symptoms related to his hypertension if such could be identified, he is not competent to diagnose the cause of his hypertension.  Hypertension is not the type of disorder that can be diagnosed by unique and readily identifiable features.  It does not involve a simple identification that a layperson is competent to make.  Clinical testing by a VA examiner is necessary.  Although there is evidence of laboratory findings indicating an abnormality related to urinalysis, a laboratory finding is an indication of an injury or disease which could result in disability rather than a disability in and of itself.  See 61 Fed. Reg. 20,440 (May 7, 1996) (discussing hyperlipidemia, elevated triglycerides, and elevated cholesterol).  

Again, there is not a scintilla of evidence to support a finding that the Veteran's hypertension is due to or aggravated by his service-connected diabetes mellitus, type II.  The Veteran's unsubstantiated statements regarding his claim that his hypertension is secondary to his service-connected diabetes mellitus, type II is found to lack competency.  

Therefore, since there was no finding of renal dysfunction, which would indicate causation or aggravation of his hypertension by diabetes mellitus, and it is not clear as to the onset of the Veteran's hypertension, service connection for hypertension, secondary to the Veteran's service-connected diabetes mellitus, type II, is not warranted. 

Peripheral neuropathy, upper and lower extremities,
GI disorder, bladder disorder, and major depression.  

The Veteran claims that service connection is warranted for peripheral neuropathy of the upper and lower extremities, GI disorder, bladder disorder, and major depression, due to Agent Orange exposure.  It is also maintained in the alternative, that service connection for peripheral neuropathy of the lower extremities, is warranted due to diabetes mellitus, type II.   

At the outset, it is important to note that the Veteran served in the Republic of Vietnam during the Vietnam War and therefore exposure to Agent Orange is presumed.  

However, the claims for peripheral neuropathy of the upper extremities, GI disorder, bladder disorder, and major depression must fail as the Veteran does not have these disabilities.  

In a May 2009 VA examination, the examiner indicated that it was at least as likely as not that the Veteran had radiculopathy degenerative spurring L2-5, however, there was no objective evidence of peripheral neuropathy.  Depression screens performed during the appeals process were found to be negative.  In a July 2010 VA examination report, there was no evidence of GERD, GI symptoms, depression, kidney disease, or neurological disease.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 
38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet.App. 141 (1992) (Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim.  "See Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  

The Board notes the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet.App. 319, 321 (2007).  In this case, however, there is no medical evidence of peripheral neuropathy of the upper or lower extremities, GI disorder, bladder disorder, or major depression at any time during the period under appellate review.  The evidence of record has shown that the Veteran has not had peripheral neuropathy, GI disorder, bladder disorder, or major depression at any time during the appeal period or in service.  

Absent the Veteran's personal statements, there is no evidence that he currently suffers from the peripheral neuropathy, GI disorder, bladder disorder, or major depression.  Lay evidence can be competent and sufficient to establish a diagnosis if the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, Jandreau v. Nicholson.  Although the Veteran is competent to describe his symptoms, peripheral neuropathy, GI disorder, bladder disorder, and major depression are not the type of disorders that can be diagnosed by unique and readily identifiable features.  Clinical testing by a VA examiner is necessary. Again, there is no evidence to support the diagnosis of peripheral neuropathy, GI disorder, bladder disorder, or major depression.  The Veteran's unsubstantiated statements regarding his claims that he presently the aforementioned disabilities due to Agent Orange exposure are found to lack competency. 

Thus, since the evidence does not show that he presently has peripheral neuropathy of the upper and lower extremities, GI disorder, bladder disorder, and major depression, there is no basis upon which to grant service connection on a direct, presumptive, or secondary basis.  Service connection for peripheral neuropathy of the upper and lower extremities, GI disorder, bladder disorder, and major depression, is not warranted.  


ORDER

An increased rating for diabetes mellitus, type II is denied.

A compensable rating for erectile dysfunction is denied.  

Service connection for hypertension, to include as due to diabetes mellitus, type II is denied.  

Service connection for peripheral neuropathy of the upper and lower extremities, GI disorder, bladder disorder, and major depression, to include as due to Agent Orange exposure, and peripheral neuropathy of the lower extremities to include as due to service-connected diabetes mellitus, type II, is denied.  


REMAND

Further development is necessary in the instant case.

The Veteran claims that service connection is warranted for a thyroid disorder, to include as due to Agent Orange exposure.  VA outpatient treatment records show that the Veteran underwent a total thyroidectomy in July 2009.  Those VA hospitalization reports are not associated with the claims folder.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. at 613. Those inpatient treatment records, should be obtained and associated with the claims folder.  

Additionally, the evidence of record shows that the Veteran has diabetic retinopathy.  Note (1) to DC 7913 provides that compensable complications of diabetes will be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  It is not clear whether the Veteran's diabetic retinopathy warrants a separate compensable rating.  In order to make a determination in this regard, the Veteran should undergo a VA examination and the RO should assign an appropriate rating in connection with the requirements of DC 7913.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the RO/AMC, specifically to include the July 2009 VA hospitalization report regarding the Veteran's total thyroidectomy.  

2.  The Veteran should undergo an appropriate VA eye/vision examination to determine the current severity of the Veteran's diabetic retinopathy.  All indicated studies should be performed.  The claims file must be made available for review prior to the examination.  A notation to the effect that this record review took place should be included in the report of the examiner.  

3.  When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of the additional evidence.  In specific regard to the issue of entitlement to service connection for a thyroid disorder, the RO shall undertake any additional development deemed necessary, including provision for a medical examination and/or opinion. If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


